Citation Nr: 1241543	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-10 385	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to an initial compensable rating prior to June 15, 2009 and an initial rating higher than 10 percent since that date for chronic conjunctivitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and K.M.





ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990, December 1990 to May 1991, January 2003 to January 2004, and from May 2005 to May 2006.  He participated in Operation Iraqi Freedom and received the Combat Action Ribbon. 

These matters come before the Board of Veterans' Appeals (Board) from July 2007 and May 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  In the July 2007 decision, the RO denied entitlement to service connection for a bilateral shoulder condition and granted service connection for chronic conjunctivitis and assigned an initial noncompensable disability rating, effective May 9, 2006.  In the May 2009 decision, the RO denied entitlement to service connection for a cervical spine condition. 

In July 2009, the RO increased the initial disability rating for chronic conjunctivitis to 10 percent, effective June 15, 2009. 

The Veteran testified before the undersigned at an April 2010 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder. 

In June 2010, the Board granted service connection for a right shoulder disability and remanded the claims regarding service connection for left shoulder and cervical spine disabilities and a higher initial rating for chronic conjunctivitis for further development.  

In July 2011, the Appeals Management Center granted service connection for cervical radiculopathy with disc displacement, spondylosis, and myofascial pain in the trapezius muscle and assigned a 20 percent disability rating, effective July 17, 2008.  As this represents a full grant of the benefit sought, this matter is no longer on appeal.  



FINDINGS OF FACT

1.  A current left shoulder disability is not shown.  

2.  Throughout the pendency of the appeal, the Veteran's service connected conjunctivitis has been chronic and active and has been manifested by no more than itchy, red, and watery eyes; hyperemia with papillae of the palpebral conjunctiva with thickened conjunctiva and mucous debris in the fornix; mild hyperemia with occasional concretion in fornix of the anterior segment conjunctiva;+1 papillae on the upper and lower lids. 



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 (2012). 

2.  The criteria for a 10 percent rating, but no higher, for chronic conjunctivitis are met for the entire appeal period, including the period prior to June 15, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.10, 4.7, 4.84, Diagnostic Codes 6000-24; 6026-35, 6080-81, 6090-92; 4.118, Diagnostic Code 7800 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May and June 2006 pre-adjudication letters, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for a shoulder condition.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the May and June 2006 letters.

The appeal for a higher initial rating for chronic conjunctivitis arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of such error in this case. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the Veteran's service treatment records as well as identified relevant post-service VA and private treatment records.  The Veteran was provided with multiple VA examinations.  In June 2010, the Board remanded the claims, in part, to provide the Veteran with a contemporaneous VA examination regarding his conjunctivitis and to determine the nature and etiology of any current left shoulder disability.  An October 2010 VA examination, together with a May 2011 addendum and November 2010 VA examination are adequate for the purposes of adjudication and reflect substantial compliance with the Board's June 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The June 2010 Board remand also acknowledged that the Veteran submitted a signed "Authorization and Consent to Release Information" form (VA Form 21-4142) in January 2007, so that treatment records from Dr. W.T. could be obtained; and that there was no indication that any attempts were made to obtain the identified treatment records.  The remand directed the Agency of Original Jurisdiction (AOJ) to take necessary steps to obtain and associate with the claims file all treatment records sufficiently identified by the Veteran, especially those identified in the January 2007 VA Form 21-4142.  If the Veteran failed to furnish any necessary releases for private treatment records, he should be advised to obtain and submit the records himself.  

In June 2012, VA advised the Veteran to complete and return the enclosed VA Form 21-4142 for records of treatment provided by Dr. W.T. and any other private physician who treated him for a left shoulder disability.  He was advised that he may obtain and submit the information himself.  The Veteran did not respond.  The duty to assist is not always a one-way street" See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  The June 2012 VA correspondence reflects compliance with the Board's June 2010 remand instructions.  See D'Aries , supra.  Additionally, in section 9B of the VA Form 21-4142, the Veteran was advised that authorization would automatically end 180 days from the date he signed and dated the form, in which he signed and dated in January 2007.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2)  (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488  (2010) (per curiam). 

At the Board hearing the undersigned identified the issues, inquired as to how the disabilities were effecting his employment, and asked about his treatment providers in order to ascertain whether there was additional evidence he could submit.  Hence, the Bryant duties were met.

The appeal is thus ready to be considered on the merits.

II. Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In his March 2006 claim, the Veteran reported that he pulled his shoulder during physical training in June 2005.  

Service treatment records include a June 2003 post deployment health assessment in which the Veteran reported that had had swollen, stiff, or painful joints currently and during the deployment.  A July 2003 report of medical assessment was negative for any complaints, treatment, or diagnoses relating to a left shoulder disability.  On July 2003 report of medical history and examination, the Veteran denied having painful shoulder, arthritis, rheumatism, or bursitis.  A clinical evaluation of the upper extremities was normal.  

On a May 2005 report of medical history for deployment, the Veteran denied having painful shoulder; arthritis, rheumatism, or bursitis; impaired use of arms, or hands; and swollen or painful joints.  In May and June 2005, the Veteran was treated for a right shoulder injury.  The initial assessment was rotator cuff tendonitis versus partial tear.  He was later assessed with a resolving shoulder strain.  February 2006 separation examination noted that since the Veteran's last physical examination in July 2003, he had left shoulder symptoms.  A detailed examination revealed tenderness to palpation to the left trapezius and the assessment was unresolved left shoulder strain.  

In the February 2006 separation report of medical assessment, the Veteran indicated that since his last assessment/examination, he did have an illness or injury that caused him to miss duty for longer than 3 days and listed "shoulder strain".  He reported that the shoulder was treated at Quantico Clinic.  He reported left shoulder pain.  On March 2006 retirement report of medical examination, a clinical evaluation of the upper extremities was normal.  On March 2006 retirement report of medical history, the Veteran reported that he had a painful shoulder.  He explained that he tore his shoulder during a physical training session before he went to Iraq and that he had pain ever since.  

On an August 2006 post deployment health assessment, the Veteran denied muscle pain; swollen, stiff, or painful joints


At a May 2007 VA examination, the examiner noted the Veteran's history of left shoulder trauma in 2005 for which he had used a sling for a few weeks.  He reported pain in the shoulder.  There were no impairments of motion or function or additional limits to the range of motion of functional impairments beyond pain.  He was employed as a police officer and right handed.  

Flexion and abduction of the left shoulder was noted to be within normal limits (0 to 180 degrees) and painless even with repetitive movements.  Shoulder external and internal rotation was also noted to be within normal limits and painless even with repetitive movements.  An x-ray of the left shoulder was within normal limits.  

Although the examiner referred to May 4, 2006 X-ray results, it appears that the examiner intended to write May 4, 2007, which was the date of the VA examination.  Also, there is no x-ray report of the left shoulder dated May 4, 2006 in the claims file.  

In regards to joint function, the examiner noted that there was additional pain and lack of coordination during flare ups/ repeated use.  There was no additional limitation and additional functional loss could only be determined by resorting to mere speculation.  The diagnosis was status post medical meniscectomy tear of the left shoulder.  However, the examiner opined that as for the left shoulder there was no current pathology identified.  

The diagnosis appears to be inaccurate because there is no evidence that the Veteran had a medial meniscectomy o f the left shoulder or that he experienced a left shoulder tear.  Rather, he was diagnosed as having a possible tear of the right rotator cuff of the right shoulder in service and had a meniscectomy for the right knee.  Because the examiner relied on an inaccurate history, the examination report and resulting opinions are inadequate.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). 

At an April 2008 VA general medical examination there was full range of motion in all extremities.  There was no local erythema, effusion, or appreciable tenderness over any of the joints.  

At his hearing, the Veteran reported that all of his claimed disabilities caused some interference with employment as a police officer, but did not report any specific left shoulder disability; although, the undersigned advised him that his claim had been denied previously because of the absence of evidence showing a current disability.

On VA in November 2010, the Veteran denied any specific injury to the left shoulder and did not have current pain or other complaints related to the left shoulder.  There were no hospitalizations, surgeries, or direct injury to the left shoulder.  

On physical examination, the Veteran full range of motion (forward flexion 0-180 degrees, abduction 0-180 degrees, external rotation 0-90 degrees, and internal rotation 0-90 degrees with no complaints of pain).  Muscle strength was 5/5 and he had normal muscle bulk and tone.  There were no contusions, abrasions, or ecchymosis of the left shoulder.  The examiner reported that the May 4, 2007 X-ray of the left shoulder was unremarkable.  The diagnosis was normal left shoulder joint examination.  

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period (i.e. since the date of claim).  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran is competent to report symptoms capable of lay observation, such as pain, but he has not reported any specific post service symptomatology.  On VA examinations, the Veteran has denied having pain or any other left shoulder symptoms.  The Veteran's testimony, notice of disagreement and substantive appeal do not contain reports of current left shoulder symptoms.

The clinical and examination records also contain no evidence of a current left shoulder disability.  In light of the lack of any adequate evidence of a post-service left shoulder disability, the weight of the evidence is against a finding of a current disability and the existence of a current disability is the cornerstone of a claim for VA disability compensation.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim of service connection for a left hip disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2012).  

Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008. See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2012)).  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased evaluation has been pending since prior to that date.  Therefore, the Board will only consider the Veteran's service-connected eye disability under the rating criteria in effect prior to December 2008. 

The Veteran's eye disability is currently assigned at noncompensable rating prior to June 15, 2009 and a 10 percent rating from that date under Diagnostic Code 6018 for conjunctivitis.  See 38 C.F.R. § 4.20 (2012). 

As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis, with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  The diagnostic code does not provide for a rating in excess of 10 percent. 38 U.S.C.A. § 4.84, Diagnostic Code 6018(2008). 

The Board notes that the December 2008 amendment to the rating schedule, although not directly applicable here, is nevertheless instructive with respect to identifying the potential residuals of conjunctivitis.  Under the amended regulations, Diagnostic Code 6018 clarifies that inactive conjunctivitis should be rated on the residuals, such as visual impairment and disfigurement (referencing Diagnostic Code 7800).  See 38 C.F.R. § 4.79, Diagnostic Code 6018 (2012). 

Effective August 30, 2002, Diagnostic Code 7800 provides that disfigurement of the head, face or neck warrants a 10 percent evaluation where there is one characteristic of disfigurement.  A 30 percent evaluation is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, or lips), or with 2 or 3 characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of 2 features or paired sets of features, or with 4 or 5 characteristics of disfigurement.  An 80 percent evaluation is assigned when there is visual or palpable tissue loss and either gross distortion or symmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks or lips); or, with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

The characteristics of disfigurement for purposes of evaluation under the above criteria, consist of: scar of 5 or more inches in length, scar of at least one-quarter inch wide, surface contour of the scar is elevated or depressed, scar adherent to underlying tissue, skin hypo- or hyperpigmented in an area exceeding six square inches, abnormal skin texture in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six inches square, or indurate and inflexible skin in area exceeding six inches square.  Id. at Note (1). 

Note (2) to Diagnostic Code 7800 provided that tissue loss of the auricle was to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  Id. 

Revisions to the Rating Schedule for skin disabilities, specifically to those provisions relating to scars, became effective on October 23, 2008, during the pendency of the Veteran's appeal.  See 73 Fed. Reg. 54,708 (2008).  However, these revisions are applicable only to claims received by VA on or after this date.  They therefore will not be discussed.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A 10 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to 20/50 or 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2008).  A 20 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6061-79 (2008). 

Additionally, visual impairment may be rated based on impairment of visual fields (Diagnostic Codes 6080-81) or impairment of eye muscle function (Diagnostic Codes 6090-92). 

Here, prior to June 15, 2009, the Veteran's conjunctivitis is rated as noncompensable and from that date, he is currently receiving the highest possible disability rating available under Diagnostic Code 6018.  However, the Board finds that, giving the Veteran the benefit of the doubt, a10 percent maximum disability rating is supported by the evidence of record both prior to and from June 15, 2009, which shows continued symptoms of conjunctivitis in both eyes.  Throughout the appeal period, the Veteran had complaints of itchy and watery eyes for years and redness for which he treated with eye drops.  See April 2007 and October 2010 VA eye examination reports, January 2008 Traumatic Brain Injury evaluation, and June 2009 VA outpatient treatment record.  

On an April 2007 VA eye examination there was mild hyperemia with occasional concretion in fornix in the anterior segment conjunctiva.  The Veteran was diagnosed as having chronic conjunctivitis in both eyes.  A June 2009 VA outpatient treatment record included a slit lamp examination of the conjunctiva that revealed +1 papillae on the lower lid and +1papillae on the upper lid on eversion, which was greater on the left than the right side.  

On an October 2010 VA eye examination; the conjunctiva in both eyes was hyperemic with papillae of the palpebral conjunctiva, with thickened conjunctiva and mucous debris in the fornix.  The diagnosis included chronic active conjunctivitis.  Therefore, considering the continued symptoms of active conjunctivitis in both eyes, a maximum 10 percent disability rating is warranted under Code 6018 for active conjunctivitis, with objective symptoms both prior to and from June 15, 2009.  38 U.S.C.A. § 4.84, Diagnostic Code 6018(2008).  

The Veteran has had continued complaints of tearing; however, the Veteran has been assigned a separate noncompensable rating for epiphora associated with chronic conjunctivitis.  38 U.S.C.A. § 4.84, Diagnostic Code 6025, and consideration of these same manifestations under Code 6018 would amount to pyramiding (the evaluation of the same disability under various diagnoses, and the evaluation of the same manifestations under different diagnoses, are to be avoided).  The Veteran has not appealed rating assigned for epiphora and this matter is not currently before the Board.  

Additionally, as the record demonstrates that the Veteran's conjunctivitis is active, a rating based on residuals of healed conjunctivitis is not applicable.  38 U.S.C.A. § 4.84, Diagnostic Code (6018) (2008).  Regardless, the evidence of record did not demonstrate, nor has it been alleged, that the Veteran's service-connected conjunctivitis was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1), or tissue loss of the auricle or anatomical loss of one or both eyes as defined in Note (2).  

In regards to visual impairment, the Veteran has had complaints of blurred/impaired vision or poor/deteriorating eye sight and that he now has a prescription to wear reading glasses as a result of environment in Iraq.  See August 2006 post deployment health assessment, e June and October 2006 VA mental health outpatient notes, June 2006 VA general medical examination, August 2007 correspondence, January 200 traumatic Brain Injury evaluation.  However, on November 2006, July 2007 VA outpatient treatment records, April 2007 and October 2010 VA eye examinations his corrected visual acuity was 20/20, bilaterally.  On November 2006 eye examination, the assessment was unremarkable ocular health; clinical emmetropia and early presbyopia.  In July 2007, he was assessed with hyperopia.  

On the October 2010 VA eye examination, the examiner indicated that the Veteran had visual symptoms consistent with blurred vision for objects that were near, which he corrected with reading glasses.  The examiner found that the Veteran had presbyopia in both eyes that were corrected with glasses and not connected to the Veteran's service.  Overall, the medical evidence related the Veteran's blurred/decreased vision to his nonservice-connected presbyopia and there was no competent evidence that the Veteran's blurred vision was related to his active chronic conjunctivitis.  

Regardless, the corrected visual acuity was 20/20, bilaterally.  Additionally, there were no visual field defects or diplopia and external ocular movements were full and smooth.  See April 2007 and October 2010 VA examination reports.  Throughout the appeal, the Veteran's corrected visual acuity was 20/20, bilaterally, and no visual field or eye muscle impairments were shown.  Thus, the Board finds that there is no basis for an evaluation greater than 10 percent for the Veteran's eye disability under these alternate diagnostic codes.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6061-81, 6090-92. 

In order to afford the Veteran the highest disability rating possible, the Board has considered other potentially applicable codes along with the remaining evidence for the service-connected conjunctivitis.  

VA outpatient treatment records include a November 2006 eye examination, in which, the Veteran's lids and adnexa, conjunctiva, cornea/sclera, iris/pupils, vitreous, macula, vessels, and periphery were negative for defects.  The assessment included unremarkable systemic and ocular health.

On an April 2007 VA eye examination; the Veteran's cornea was clear with no scars.  Pupil and iris were within normal limits.  The lens was clear.  There were no eyebrow scars, trichiasis of the eyelashes, and ptosis.  The fundus disc was C/D 0.35.  Macular was normal and periphery was benign.  Intraocular pressure at 9 am was 16, bilaterally.  

A May 2009 VA outpatient treatment record showed that the Veteran had noted no visual or ocular complaints except for reading glasses, which were inadequate.    

On October 2010 VA eye examination; the Veteran reported no change in his symptoms since his last evaluation.  He denied pain and swelling.  There was no other distortion of vision, no halos, no floaters, and no photophobia.  He had no incapacitating episodes in the previous year.  There was no eyebrow scars, or trichiasis of the eyelashes.  Slit lamp examination revealed that the anterior segment and cornea were clear.  The anterior chamber was deep and quiet.  The pupil/iris was normal and the lens was clear.  The fundus disc was C/D 0.4.  The macula and blood vessels were normal and the periphery was benign.  

On May 2011 addendum, the examiner summarized the evidence of records and added that in regards to the conjunctiva, there was no scaring.  There was a thin mucus lens and inferior fornices in both eyes.  In the cornea, there were no follicles as limbus, no thinning, no pannus, and no epithelial vascularization.  The cornea was clear.  There was no clinical evidence of glaucoma.  The Veteran denied any scattered testing for glaucoma at this time, including scraping of the conjunctiva to look for inclusion bodies.  

In this case, the evidence does not reflect that the Veteran's eye disability has ever been manifested by uveitis; keratitis; scleritis; iritis; cyclitis; choroiditis; retinitis, detachment of the retina; intraocular hemorrhage; an unhealed eye injury; tuberculosis of the eye; retinal scars, atrophy or irregular retinopathy; maculopathy; glaucoma; benign or malignant neoplasms of the eyeball; central nystagmus, or trachomatous conjunctivitis.  As such, Diagnostic Codes 6000 through 6017 are not for application.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6000-17 (2008).  

Additionally, there is no evidence that the Veteran's eye disability has resulted in ptosis, ectropion, entropion, lagophthalmos, loss of eyebrows, loss of eyelashes, optic neuropathy, cataracts, aphakia, paralysis of accommodation, dacryocystitis, loss of portion of eyelids, dislocation of crystalline lens, pterygium, or keratoconus.  As such, Diagnostic Codes 6019, 6020, 6021, 6022, 6023, 6024, 6026, 6027, 6028, 6029, 6030, 6031, 6032, 6033, 6034, or 6035 do not apply.  See 38 C.F.R. § 4.84a, Diagnostic Codes 6019-24, 6026-35 (2008).  

In summary, the Veteran's noted symptomatology of itchy, red, and watery eyes; hyperemia with papillae of the palpebral conjunctiva with thickened conjunctiva and mucous debris in the fornix; mild hyperemia with occasional concretion in fornix of the anterior segment conjunctiva;+1 papillae on the upper and lower lids, more closely approximates to a finding of active conjunctivitis under Diagnostic Code 6018, throughout the appeal period.  

His service-connected chronic conjunctivitis has not been manifested by visual impairment or disfigurement or any other diseases of the eye, (other than epiphora, which has been separately rated and is not currently on appeal), which would more closely approximate a higher evaluation under the relevant alternative Diagnostic Codes.  

Therefore, the preponderance of the evidence is against an initial disability rating in excess of 10 percent for chronic conjunctivitis. See 38 C.F.R. §§ 4.7, 4.84, Diagnostic Codes 6000-24; 6026-35, 6080-81, 6090-92; 4.118, Diagnostic Code 7800.  

The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 10 percent at any time since the effective date of service connection.  See Fenderson, 12 Vet. App. at 125-26.  That is to say, the Veteran's disability has been no more than 10 percent disabling since the effective date of his award, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit sought on appeal is accordingly denied.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture. An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is adequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder, inasmuch as there are no manifestations outside of those listed in the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

TDIU

The question of entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2012).  

In this case, a January 2008 VA Traumatic Brain Injury evaluation noted that the Veteran was working full time. The Veteran has not alleged nor has it been shown that he has been unable to work due to his service-connected disabilities.  At his hearing, the Veteran indicated that he was gainfully employed as a police officer.  Since there is no evidence of record showing that his service-connected chronic disabilities renders him unable to secure and follow substantially gainful employment, the question of entitlement to TDIU does not require further consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

Service connection for a left shoulder disability is denied.  

An initial rating of 10 percent for chronic conjunctivitis is granted, effective from the date of service connection. 

An initial rating in excess of 10 percent for chronic conjunctivitis is denied. 




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


